DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 12 Nov 2019 have been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 7C “162” is not defined.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the swing arm assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A swing arm assembly is not introduced until claim 4.
Claim 14 recites “a method of testing a coiled tubing injector using a test fixture comprising:” on line 1.
It is unclear what is comprising the following steps. Option 1, as grammatically suggested, it is the test fixture; or Option 2 – the testing method. It appears that the steps should apply to the test method; however the body of the claim does not recite any ‘test fixture’. Is the frame the test fixture? The metes and bounds of the test fixture are not clearly recited in the claim. Claim(s) 15-20 depend from claim 14 and are therefore also rejected under indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steffenhagen et al. (US 20150101799) in view of Shampine (US 20180100358).
Regarding claim 1, Steffenhagen discloses
a coiled tubing unit (¶0004 – “A reel of coiled tubing, a coiled tubing injector, a control cabin and other equipment for operating the injector are mounted on a trailer and transported to a site as a ‘coiled tubing unit’ ”) with a coiled tubing string (#108) carried by the unit, the coiled tubing string 5having a stinger end (interpreted as terminal end); 
a coiled tubing injector (Fig 1 #102) 
Steffenhagen further discloses (¶0007 – “When being used, the coiled tubing injector with the arched tubing guide is positioned over the well head, high enough to accommodate one or more blow out preventers, a riser and other equipment that might be connected to the wellhead through which the coiled tubing must pass before entering the wellbore… Alternatively, a temporary structure is erected above the wellhead, on which the coiled tubing injector is placed. … Examples of risers, cranes, wellheads, reels, and coiled tubing units are shown in US published patent application [Goode] #20130175048, which is incorporated herein by reference for all purposes”).

the coiled tubing injector (Goode Fig 1 #18) disposes at the upper end of the support frame (Goode Fig 1 #24) and engaging the coiled tubing string (Goode Fig 1 #14);
Steffenhagen/Goode does not explicitly disclose
wherein a loading device is supported between the coiled tubing injector and the lower end of the 10frame, and the loading device attached to the stinger end of the coiled tubing string.  
Shampine teaches ‘a centering device’ (Fig 1 #22) mounted within the riser (Fig 1 #26) that would assist in the loading of the coiled tubing string – therefore is broadly  interpreted as a loading device; further teaching “because the coiled tubing has residual bend which can apply substantial radial force, difficulties arise in connecting the coiled tubing or other hard service to the downhole tool hanging in the blowout preventer. However, by using a centering device or devices, as described herein, the downhole tools and/or coiled tubing may be centered to facilitate coupling, alignment with the wellbore, deployment, and/or movement of the downhole tool/coiled tubing along the riser and the wellbore” - ¶0022.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Shampine, to modify the invention of Steffenhagen/Goode to comprise a centering device (‘loading device’) as taught by Shampine, for the purpose of facilitating coupling and alignment of the coiled tubing with downhole tools and overcoming the misalignment that would result 
Regarding claim 2, Steffenhagen/Goode of the combination discloses further comprising: 
a riser tube (Steffenhagen ¶0007 and Goode Fig 1 #22) disposed between the upper end of the frame and the loading device; however does not disclose coupling a housing of the loading device to a base of the coiled tubing injector, the coiled tubing string extending through the riser.
Shampine of the combination teaches coupling (via the connected coiled tubing) a housing (Fig 1) of the loading device (Shampine #22) to a base of the coiled tubing injector (Steffenhagen), the coiled tubing string (Shampine Fig 1 #40 coiled tubing) extending through the riser (Shampine Fig 1 #26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Shampine, to realize that the centering device would need to be coupled to the coiled tubing and coiled tubing injector for the purpose of pulling/pushing the coiled tubing into and out of the wellbore.
Regarding claim 7, the modified combination discloses the system of claim 1; however does not disclose wherein the loading device is elongated and extends along a loading device axis and the coiled tubing string extends from the injector along an injector head axis that is substantially co-axial with the loading device axis. 
Shampine teaches wherein the loading device (Shampine Fig 1 #22) is elongated and extends along a loading device axis (Shampine Fig 1 axis concentric with bore) and 
It would have been obvious to one having ordinary skill within the art before the effective filing date of the claimed invention, given the teaching of Shampine, to realize that the axis of loading device and injector axis would be co-axial for the best possible functionality for the pulling/pushing of the conveyance into the wellbore; minimizing unnecessary side forces or loading. 
Claim(s) 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (USP 5975203) in view of Walters (USP 4090625).
Regarding claim 10, Payne discloses a coiled tubing injector support tower (Fig 1 #24 – to include frame #24, platform #34 and unreferenced handrail) having an upper end and a lower end (Fig 1); 
a coiled tubing injector (Fig 1 #26) disposed at the upper end of the support tower; 
a swing arm assembly (Fig 1 #38 hoist) attached (Fig 1) to the tower between the upper end and lower end 15of the tower; and 
a loading device (Fig 1 – illustrates a hook suspended from the hoist to aid in loading/removing elements) supported by the swing arm assembly.  
Payne discloses a “suitable hoist” (Col 5 line 55) however does not explicitly disclose wherein the hoist is pivotally attached.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walters, to pivotally attach any hoist to the frame for the purpose of allowing vertical movement of suspended items by the hoist.
Regarding claim 13, Payne and Walters discloses the system of claim 10; however does not disclose further comprising a support device attached to the swing arm assembly, the support device supporting the loading device, the support device comprising a swivel.
Walters of the combination discloses further comprising a support device (#40 hydraulic cylinder) attached to the swing arm assembly (‘hoist’), the support device supporting (Col 5 line 15-19) the loading device, the support device comprising a swivel (Col 5 line 15-19 and comprising pins #41 and #43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walters, to modify the invention of the combination to provide for a pivotable device to assist in the loading device that serves it functionality when needed and can swing out of the way when not in use.
Allowable Subject Matter
Claim(s) 3-6, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
14 Sep 2021